


Exhibit 10.2

 

Execution Version

 

POWDER ASSET PURCHASE AGREEMENT

 

dated as of March 3, 2015

 

between

 

NELLSON NUTRACEUTICAL, LLC,

 

and

 

NBTY, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

1.1

Definitions

 

1

 

 

 

 

ARTICLE II PURCHASE AND SALE OF TRANSFERRED ASSETS; ASSUMPTION OF LIABILITIES;
CALCULATION OF PURCHASE PRICE

 

5

 

 

 

2.1

Transferred Assets

 

5

2.2

Excluded Assets

 

6

2.3

Assumed Liabilities

 

6

2.4

Excluded Liabilities

 

6

2.5

Purchase Price

 

7

2.6

Physical Inventory Count; Purchase Price Adjustment

 

7

2.7

Repurchase of Closing Inventory

 

9

 

 

 

 

ARTICLE III THE CLOSING

 

10

 

 

 

3.1

Closing; Closing Date

 

10

3.2

Transactions to be Effected at Closing

 

10

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

11

 

 

 

 

4.1

Organization

 

11

4.2

Due Authorization

 

11

4.3

No Conflict

 

11

4.4

No Authorization or Consents Required

 

12

4.5

Contracts and Commitments

 

12

4.6

Employees

 

12

4.7

Employee Benefit Plans

 

13

4.8

Real Property

 

14

4.9

Compliance with Laws

 

14

4.10

Licenses, Permits and Authorizations

 

14

4.11

Brokers

 

15

4.12

Environmental Matters

 

15

4.13

No Other Representation or Warranties

 

15

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

15

 

 

 

5.1

Corporate Organization

 

16

5.2

Due Authorization

 

16

5.3

No Conflict

 

16

5.4

No Authorization or Consents Required

 

16

5.5

Brokers

 

17

5.6

Financial Capability

 

17

5.7

Solvency

 

17

5.8

No Other Representations and Warranties

 

17

5.9

No Additional Representations; No Reliance

 

17

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VI COVENANTS

 

18

 

 

 

6.1

Assets

 

18

6.2

Conduct of the Business of the Seller

 

18

6.3

Transferred Contracts and Business Permits

 

19

6.4

Public Announcements

 

19

6.5

Transferred Employees

 

19

6.6

2015 Bonuses

 

21

6.7

Access to Information

 

21

6.8

Transfer Taxes

 

21

6.9

Proration of Taxes and Charges

 

22

6.10

Purchase Price Allocation for Tax Returns

 

22

6.11

Support of Transaction

 

22

6.12

Lease Amendment

 

23

6.13

Further Assurances

 

23

 

 

 

 

ARTICLE VII CONFIDENTIALITY

 

23

 

 

 

7.1

[RESERVED

 

23

 

 

 

 

ARTICLE VIII INDEMNIFICATION

 

23

 

 

 

8.1

Survival

 

23

8.2

Indemnification of the Purchaser

 

24

8.3

Indemnification of the Seller

 

24

8.4

Indemnification Claim Procedures

 

24

8.5

Limitations on Indemnification Liability

 

26

8.6

Additional Matters

 

27

 

 

 

 

ARTICLE IX CONDITIONS TO OBLIGATIONS

 

28

 

 

 

9.1

Conditions to Obligations of the Purchaser

 

28

9.2

Waiver of Conditions; Frustration of Conditions

 

28

 

 

 

 

ARTICLE X MISCELLANEOUS

 

28

 

 

 

10.1

Expenses

 

28

10.2

Amendment

 

28

10.3

Entire Agreement

 

28

10.4

Headings

 

28

10.5

Notices

 

29

10.6

Exhibits and Schedules

 

30

10.7

Waiver

 

30

10.8

Binding Effect; Assignment

 

30

10.9

No Third Party Beneficiary

 

30

10.10

Counterparts

 

30

10.11

Governing Law and Jurisdiction

 

30

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

Page

 

 

 

 

10.12

Consent to Jurisdiction and Service of Process

 

30

10.13

WAIVER OF JURY TRIAL

 

31

10.14

Specific Performance

 

31

10.15

Severability

 

31

 

iii

--------------------------------------------------------------------------------


 

POWDER ASSET PURCHASE AGREEMENT

 

This POWDER ASSET PURCHASE AGREEMENT is dated as of March 3, 2015 (this
“Agreement”), between Nellson Nutraceutical, LLC, a Delaware limited liability
company (the “Purchaser”), and NBTY, Inc., a Delaware corporation (the
“Seller”), for the sale of certain nutritional powder production assets and
certain inventory of the Seller to the Purchaser.

 

WHEREAS, a duly executed assignment and assumption (the “Lease Assignment”) of
the Transferred Lease (as defined in this Agreement), dated March 2, 2015, which
Lease Assignment also contains the Purchaser’s assumption of Assumed Liabilities
(as defined in this Agreement) to the extent related to the Transferred Lease
from and after the Closing Date, and Lessor’s consent to such assignment, and
whose effectiveness is conditioned upon the consummation of the transactions
contemplated by this Agreement, has been executed and delivered by each of the
Purchaser, NBTY Manufacturing, LLC (as successor-in-interest to Raven
Industries) (“Lessee”), and LBA/PPF Industrial — 5115 La Palma, LLC (as
successor-in-interest to Kilroy Realty, L.P.) (“Lessor”).

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations, warranties and undertakings contained herein, and intending to
be legally bound, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Definitions.  The following terms, whenever used herein, shall have
the following meanings for all purposes of this Agreement.

 

“Action” means any claim, action, suit, audit, assessment, arbitration or
inquiry, or any proceeding or investigation, by or before any Governmental
Authority.

 

“Affiliate” means, with respect to any specified Person, (i) any other Person
that, directly or indirectly, owns or controls, or has the right to acquire,
whether beneficially or of record, a majority of the equity interests of such
specified Person, or (ii) any other Person that, directly or indirectly,
controls, is controlled by, is under direct or indirect common control with,
such specified Person; provided that, with respect to the Seller, the term
“Affiliate” shall not include any shareholders of the Seller (including any
investment fund managed by Carlyle Investment Management L.L.C. or its
Affiliates or any of their respective portfolio companies (other than the Seller
and its subsidiaries).

 

“Business” means the nutritional powder production business of the Seller as
conducted at the Transferred Real Property.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated March 27,
2014, by and between the Purchaser and NBTY, Inc.

 

“Disqualified Inventory” means inventory (i) for which the original packaging
has been opened or tampered with or (ii) that is not accompanied by an original
Certificate of Analysis.

 

“Employee” means (i) any former employee who was employed by the Seller, or any
other individual service provider, in each case, who performed services
primarily in connection with the Business, (ii) the individuals set forth on
Schedule 4.6(a), who are employed by the Seller and perform services primarily
in connection with the Business and (iii) any other individual service provider
(including any director, consultant or independent contractor) who performs
services primarily in connection with the Business.

 

“Environmental Laws” means any Laws relating to pollution, protection of the
environment, or health and safety as it relates to exposure of hazardous or
toxic substances.

 

“ERISA Affiliate Liability” means any actual or contingent Liability of the
Seller under or in respect of any Plan pursuant to section 414 of the Code or
section 4001(b)(1) of ERISA as a result of the Seller being treated as a single
employer under section 414 of the Code or section 4001 of ERISA with respect to
any other Person (each such Person, an “ERISA Affiliate”).

 

“Excluded Employee Liabilities” means each of the following:

 

(a)           any Liabilities arising out of, relating to or resulting from any
Plan, including any obligations to contribute to, make payments with respect to
or provide benefits under any Plan and any arrangement that provides
severance-type, stay or retention pay or change-in-control payments or benefits,
supplemental executive retirement plan or benefits;

 

(b)           any and all Liabilities arising out of, relating to or resulting
from any current, former or prospective Employee (whether or not any such
Employee becomes a Transferred Employee, including any Employee who does not
accept an offer of employment with the Purchaser) with respect to his/her
employment or services, or termination of employment or services (including as a
result of the consummation of the transactions contemplated by this Agreement)
with the Seller or any of its Affiliates, but not including any Liabilities
arising under the WARN Act resulting from any mass layoff, plant closing or
other termination of Transferred Employees, in any case, occurring after the
Closing;

 

(c)           any ERISA Affiliate Liability;

 

2

--------------------------------------------------------------------------------


 

(d)           any obligation to provide continuation coverage pursuant to COBRA
under any Plan that is a “group health plan” (as defined in
Section 5000(b)(1) of the Code) to (i) any Employees who do not become
Transferred Employees, (ii) Employees whose employment has terminated prior to
the Closing Date, and (iii) the Transferred Employees and/or their qualified
beneficiaries with respect to a COBRA qualifying event that occurs prior to the
Closing Date; and

 

(e)           any and all Liabilities arising out of, relating to, or resulting
from the withdrawal and/or cessation of the Transferred Employees or other
Employees from participation in any Plan.

 

“FDA” means the U.S. Food and Drug Administration.

 

“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government, governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or
instrumentality, court or tribunal.

 

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Governmental Authority.

 

“Indemnitor” means the party required to provide indemnification pursuant to
Sections 8.2 or 8.3.

 

“Law” means any statute, law, ordinance, rule, regulation or Governmental Order,
in each case, of any Governmental Authority.

 

“Liability” means any debt, liability, obligation of any kind or nature (whether
accrued or fixed, absolute or contingent or matured or unmatured), loss, damage,
claim, cost or expense, including reasonable attorneys’ fees and expenses and
disbursements, including those arising under any law, action or order and those
arising under any contract.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, easement, right of way, servitude, encroachment or
encumbrance in respect of such asset.

 

“Long Term Powder Supply Agreement” means the Powder Manufacturing Agreement,
dated as of the date hereof, between the Purchaser and NBTY Manufacturing, LLC.

 

“Losses” means all Liabilities, fines, penalties, judgments, actions and costs.

 

“Obsolete Inventory” means inventory that either (i) has no planned usage under
the Long Term Powder Supply Agreement or (ii) is beyond its shelf life.

 

3

--------------------------------------------------------------------------------

 

“Permitted Liens” means (i) Liens listed on Schedule 1.1(a), (ii) materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s and other similar liens incurred
in the ordinary course of business and (iii) non-monetary Liens which do not,
individually or in the aggregate, materially interfere with any present or
intended use of such property or assets.

 

“Person” means any natural person, business, corporation, partnership,
association, limited liability company, joint venture, business enterprise,
trust or other entity.

 

“Plan” means each pension, profit-sharing, savings, retirement, employment,
consulting, severance pay, termination, executive compensation, incentive
compensation, deferred compensation, bonus, stock purchase, stock option,
phantom stock or other equity-based compensation, change-in-control, retention,
salary continuation, vacation, sick leave, disability, death benefit, group
insurance, hospitalization, medical, dental, life (including all individual life
insurance policies as to which the Seller is the owner, the beneficiary or
both), Code Section 125 “cafeteria” or “flexible” benefit, employee loan,
educational assistance or fringe benefit plan, program, policy, practice,
agreement or arrangement, whether written or oral, formal or informal, including
each “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (“ERISA”)), and each other employee
benefit plan, program, policy, practice agreement or arrangement, whether or not
subject to ERISA (including any funding mechanism therefore now in effect or
required in the future as a result of the transactions contemplated by this
Agreement or otherwise), (i) under which any Employee has any present or future
right to benefits and that the Seller or any of its Affiliates maintains,
sponsors or contributes to, or for which the Seller or any of its Affiliates has
any obligation to maintain, sponsor or contribute, or (ii) with respect to which
the Seller or any of its Affiliates has any direct or indirect liability,
whether contingent or otherwise in respect of any Employee.

 

“Purchase Price” has the meaning set forth in Section 2.5.

 

“Seller Fundamental Representations” means Section 4.1 (Organization),
Section 4.2 (Due Authorization) and Section 4.11 (Brokers).

 

“Slow Moving Inventory” means inventory, (A) with quantities on hand
representing more than 180 days of supply based on usage in the last 12 months
or (B) with less than, the lesser of (i) 90 days useful life or (ii) 1/4 of its
shelf life remaining; provided that, for the avoidance of doubt, with respect to
clause (A), only that portion of inventory that exceeds the amount required for
180 days of supply shall be considered Slow Moving Inventory.

 

“Subsidiary” means, with respect to a Person, (a) a corporation or other entity
of which more than 50% of the voting power of the equity securities or equity
interests is owned, directly or indirectly, by such Person, (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly owns or controls more than a 50% equity interest and (c) any other
Person of which at least a majority of

 

4

--------------------------------------------------------------------------------


 

the equity interest (however designated) entitled to vote in the election of the
governing body, partners, managers or others that will control the management of
such other Person is directly or indirectly owned or controlled by such Person.

 

“Tax” or “Taxes” means (i) any and all federal, state, provincial, local,
foreign and other taxes, levies, fees imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, registration, capital stock, license, branch, payroll,
estimated withholding, alternative minimum, add on minimum, employment,
disability, social security (or similar), unemployment, compensation, utility,
severance, production, excise, natural resources, stamp, occupation, premium,
windfall profits, transfer and gains taxes, customs duties or other tax, of any
kind whatsoever, and (ii) any transferee, successor or contractual liability in
respect of any items described in clause (i) above.

 

“Tax Returns” means any and all returns, reports, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns, or
statements supplied or required to be supplied to a Governmental Authority in
connection with Taxes, including any schedule or attachment thereto or amendment
thereof.

 

“Transferred Lease” means that certain Standard Industrial/Commercial
Single-Tenant Lease - Net dated April 8, 1998 by and between Lessor and Lessee,
as amended by that certain Amendment No. 1 to Lease dated as of August 27, 1998,
and by that certain Amendment No. 2 to Lease dated as of August 16, 1999, and by
that certain Amendment No. 3 to Lease dated as of September 4, 2008, and by that
certain Amendment No. 4 to Lease dated as of November 20, 2012, and by that
certain Amendment No. 5 to Lease dated as of January 15, 2014.

 

“Transferred Real Property” means the premises demised to Lessee pursuant to the
Transferred Lease.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended and any state statute of similar effect.

 

ARTICLE II

 

PURCHASE AND SALE OF TRANSFERRED ASSETS; ASSUMPTION OF LIABILITIES; CALCULATION
OF PURCHASE PRICE

 

2.1          Transferred Assets.  At the Closing, upon the terms and subject to
the conditions set forth in this Agreement, and in reliance on the
representations and warranties made to the Purchaser in this Agreement, the
Seller shall (or shall cause one of its direct or indirect Subsidiaries to)
sell, convey, assign and otherwise transfer to the Purchaser free and clear of
all Liens, except for Permitted Liens, and the Purchaser shall

 

5

--------------------------------------------------------------------------------


 

purchase from the Seller free and clear of all Liens, except for Permitted
Liens, in exchange for payment of the Purchase Price, and the assumption of the
Assumed Liabilities in accordance with Section 2.3, all of the Seller’s and its
direct and indirect Subsidiaries’ right, title and interest in and to the
following (the “Transferred Assets”):

 

(a)           the production assets (i) physically located at the Transferred
Real Property or (ii) listed on Schedule 2.1(a)(i) or 2.1(a)(ii) (the “Closing
Production Assets”);

 

(b)           the raw material, packaging, labels, work in process and component
inventories (x) physically located at the Transferred Real Property as of the
Closing Date or (y) for use in accordance with the Long Term Powder Supply
Agreement and in transit pursuant to any firm purchase order placed by the
Seller prior to the Closing Date, including those inventories listed on Schedule
2.1(b) (the “Closing Inventory”), provided that, Closing Inventory will not
include any Obsolete Inventory, Slow Moving Inventory, Disqualified Inventory,
finished goods, or consignment inventory held for the benefit of any customers
of the Seller (the “Consignment Inventory”), notwithstanding the inclusion of
any such Obsolete Inventory, Slow Moving Inventory, Disqualified Inventory,
finished goods or Consignment Inventory on Schedule 2.1(b);

 

(c)           the contracts listed on Schedule 2.1(c), including the Transferred
Lease (the “Transferred Contracts”); and

 

(d)           the assets listed on Schedule 2.1(d).

 

2.2          Excluded Assets.  The Transferred Assets shall exclude any assets
of the Seller not included in Section 2.1, including any Tax refunds, credits or
other offsets to Taxes with respect to a taxable period (or portion thereof)
ending on the Closing Date (the “Excluded Assets”).

 

2.3          Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, at the Closing, the Purchaser shall assume only the following
Liabilities of the Seller (or its Affiliates, as applicable under clause (a) of
this provision) (collectively, the “Assumed Liabilities”): (a) all Liabilities
of the Seller or its Affiliates with respect to the Transferred Contracts
(including, for the avoidance of doubt, the Transferred Lease, notwithstanding
anything to the contrary in the Lease Assignment), solely to the extent arising
after, and relating to periods after the Closing Date; (b) Liabilities in
respect of any of the Transferred Employees in respect of their employment from
and after the Closing; (c) any Liability arising under the WARN Act with respect
to any mass layoff, plant closing or other termination of employees, in any
case, occurring after the Closing, provided, that the Seller complies with the
covenant set forth in Section 6.5(f); and (d) the Liabilities listed on Schedule
2.3(d).  The Purchaser does not assume any of the Excluded Liabilities or any
other obligations, Liabilities, or duties of the Seller or any other Person,
except for the Assumed Liabilities.

 

2.4          Excluded Liabilities.  Notwithstanding Section 2.3 or anything in
this Agreement to the contrary, other than the Assumed Liabilities, the
Purchaser shall

 

6

--------------------------------------------------------------------------------


 

not assume any Liabilities of the Seller or its Affiliates of any nature
whatsoever, whether presently existing or arising before or after the Closing,
including any of the following Liabilities (collectively, the “Excluded
Liabilities”), which Liabilities shall be retained by and remain obligations of
the Seller to be satisfied and discharged by the Seller or its Affiliates in
accordance with their respective terms; provided, however, for the avoidance of
doubt Excluded Liabilities shall not include any Liabilities of the Purchaser
and its Affiliates to the extent arising as a result of the Purchaser’s and its
Affiliates’ operation of the Business following the Closing:

 

(a)           any Liabilities of the Seller or any of its Affiliates to the
extent relating to the Excluded Assets;

 

(b)           all Liabilities, obligations and expenses of any kind or nature
relating to Taxes of the Seller and, with respect to the Transferred Assets and
the Business, for any period (or portion thereof, as determined pursuant to
Section 6.9) ending on or before the Closing Date (including any such
Liabilities, obligations and expenses pursuant to any tax sharing agreement, tax
indemnification or similar agreement) and any Taxes imposed on Seller in
connection with the transaction contemplated by this Agreement;

 

(c)           all Excluded Employee Liabilities; and

 

(d)           all product liability actions and/or recall Liabilities with
respect to nutritional powders manufactured or sold by Seller or its Affiliates
prior to the Closing; but for the avoidance of doubt any such actions or
Liabilities of the Purchaser or its Affiliates to the extent arising as a result
of their operation of the Business following the Closing are not Excluded
Liabilities.

 

2.5          Purchase Price.  The term “Purchase Price” means the sum of
(i) $2,507,181 (the “Estimated Closing Production Assets Purchase Price”)
(subject to the adjustment provided in Section 2.6), plus (ii) the Estimated
Closing Inventory Purchase Price, plus (iii) the Estimated Other Assets Purchase
Price minus (iv) the Estimated Other Liabilities Purchase Price, plus (v) the
amount set forth on Schedule 2.5(v) (the “Transferred Contracts Purchase Price”)
(subject to adjustment as set forth in Schedule 2.5(v)) plus (vi) any Property
Taxes and Charges actually paid by the Seller but apportioned to the Purchaser
pursuant to Section 6.9, minus (vii) any Property Taxes and Charges apportioned
to the Seller pursuant to Section 6.9.

 

2.6          Physical Inventory Count; Purchase Price Adjustment.

 

(a)           (i) At least 5 business days prior to the Closing, the Seller will
provide the Purchaser a detailed estimate of the (x) Closing Inventory to be
transferred at the Closing, including an estimate of the Seller’s actual cost
for such Closing Inventory (the “Estimated Closing Inventory Purchase Price”),
together with reasonable supporting documentation regarding such Estimated
Closing Inventory Purchase Price, (y) Closing Production Assets to be
transferred at Closing and the net book value with respect to such assets as set
forth on Schedule 2.1(a)(i) and Schedule

 

7

--------------------------------------------------------------------------------


 

2.1(a)(ii), and (z) the amounts set forth opposite the items listed on Schedules
2.1(d) (the “Estimated Other Assets Purchase Price”) and 2.3(d) (the “Estimated
Other Liabilities Purchase Price”); and (ii) within 14 days after the Closing
Date, the Purchaser shall perform a physical count of the Closing Inventory and
Closing Production Assets and prepare in good faith and deliver to the Seller a
certificate executed by an executive officer of the Purchaser (the “Physical
Inventory and Assets Statement”) setting forth the Purchaser’s determination of
(w) the actual physical count of the Closing Production Assets and Closing
Inventory, (x) the Closing Inventory Purchase Price, (y) any adjustment to the
Estimated Closing Production Assets Purchase Price in respect of (A) changes in
the net book value of the Closing Production Assets listed on Schedule
2.1(a)(i) actually delivered to the Purchaser at the Closing and (B) any assets
listed on Schedule 2.1(a)(i) that were not actually delivered to the Purchaser
at the Closing (the Estimated Closing Production Assets Purchase Price, as
adjusted by clauses (A) or (B), the “Closing Production Assets Purchase Price”),
and (z) the amounts set forth opposite the items listed on Schedules 2.1(d) (the
“Other Assets Purchase Price”) and 2.3(d) (the “Other Liabilities Purchase
Price”).  The “Closing Inventory Purchase Price” shall be equal to the Seller’s
actual cost for the Closing Inventory, subject to the adjustment provided in
this Section 2.6.

 

(b)           The Purchaser shall give the Seller or its representative a
reasonable opportunity to be present at any inventory count conducted by the
Purchaser or to conduct its own such inventory count and the Purchaser shall
retain all damaged, Slow Moving Inventory or Disqualified Inventory which is
excluded from the Physical Inventory and Assets Statement for inspection by the
Seller until such time as the Purchase Price adjustment process specified in
this Section 2.6 is complete.

 

(c)           Within 20 business days after the Seller’s receipt of the Physical
Inventory and Assets Statement, the Seller shall deliver to the Purchaser a
written statement either accepting the Physical Inventory and Assets Statement
or specifying any objections thereto.  If the Seller does not deliver any such
objections within such 20 business day period, the Physical Inventory and Assets
Statement shall become final and binding upon all parties.  If the Seller does
deliver such objections within such period, then the parties shall engage an
independent asset valuation firm of recognized national standing (as mutually
selected by the Purchaser and the Seller) to resolve such objections.

 

(d)           (i) If the Estimated Closing Production Assets Purchase Price
exceeds the Closing Production Assets Purchase Price (as specified in the final
and binding Physical Inventory and Assets Statement, and any such excess, the
“Closing Production Assets Overpayment”), the Seller shall, within 5 business
days after the Physical Inventory and Assets Statement becomes final, make
payment by wire transfer of immediately available funds to the Purchaser in
respect of the Closing Production Assets Overpayment as follows: if the Closing
Production Assets Overpayment is less than $50,000, no payment shall be made by
the Seller, and if the Closing Production Assets Overpayment is greater than
$50,000, the Seller shall pay the amount equal to such Closing Production Assets
Overpayment.  (ii) If the Closing Inventory Purchase Price (as specified in the
final and binding Physical Inventory and Assets Statement) is

 

8

--------------------------------------------------------------------------------


 

less than the Estimated Closing Inventory Purchase Price (any such difference,
the “Closing Inventory Overpayment”), the Seller shall, within 5 business days
after the Physical Inventory and Assets Statement becomes final, make payment by
wire transfer of immediately available funds to the Purchaser in the amount of
such Closing Inventory Overpayment.  (iii) If (x) the sum of the Estimated Other
Assets Purchase Price minus the Estimated Other Liabilities Purchase Price
exceeds (y) the sum of the Other Assets Purchase Price minus the Other
Liabilities Purchase Price (as specified in the final and binding Physical
Inventory and Assets Statement, and any such excess of the amount specified in
clause (x) over the amount specified in clause (y), the “Other Assets
Overpayment”), the Seller shall, within 5 business days  after the Physical
Inventory and Assets Statement becomes final, make payment by wire transfer of
immediately available funds to the Purchaser in the amount of such Other Assets
Overpayment.

 

(e)           (i) If the Estimated Closing Production Assets Purchase Price is
less than the Closing Production Assets Purchase Price (as specified in the
final and binding Physical Inventory and Assets Statement, and any such deficit,
the “Closing Production Assets Underpayment”), the Purchaser shall, within 5
business days after the Physical Inventory and Assets Statement becomes final,
make payment by wire transfer of immediately available funds to the Seller in
respect of the Closing Production Assets Underpayment as follows: if the Closing
Production Assets Underpayment is less than $50,000, no payment shall be made by
the Purchaser, and if the Closing Production Assets Underpayment is greater than
$50,000, the Purchaser shall pay the amount equal to such Closing Production
Assets Underpayment.  (ii) If the Closing Inventory Purchase Price (as specified
in the final and binding Physical Inventory and Assets Statement) exceeds the
Estimated Closing Inventory Purchase Price (any such excess, the “Closing
Inventory Underpayment”), the Purchaser shall, within 5 business days after the
Physical Inventory and Assets Statement becomes final, make payment by wire
transfer of immediately available funds to the Seller in the amount of such
Closing Inventory Underpayment.  (iii) If (x) the sum of the Other Assets
Purchase Price minus the Other Liabilities Purchase Price (as specified in the
final and binding Physical Inventory and Assets Statement) exceeds (y) the sum
of the Estimated Other Assets Purchase Price minus the Estimated Other
Liabilities Purchase Price (any such excess of the amount specified in clause
(x) over the amount specified in clause (y), the “Other Assets Underpayment”),
the Purchaser shall, within 5 business days  after the Physical Inventory and
Assets Statement becomes final, make payment by wire transfer of immediately
available funds to the Seller in the amount of such Other Assets Underpayment.

 

2.7          Repurchase of Closing Inventory.  If any Closing Inventory is not
used by Purchaser for the manufacture of products under the Long Term Powder
Supply Agreement and cannot be used for the manufacture of other third party
powder products manufactured by Purchaser within one-hundred eighty (180) days
after the Closing, Purchaser may invoice the Seller for the actual cost of such
Closing Inventory (as specified in the final and binding Physical Inventory and
Assets Statement) for payment by Seller within thirty (30) days after submission
of such invoice.  To the extent that the Seller pays for the cost of any Closing
Inventory pursuant to the immediately preceding sentence, title to such Closing
Inventory shall transfer to the Seller and the Seller may, at its sole
discretion, request that the Purchaser use such Closing Inventory for the

 

9

--------------------------------------------------------------------------------


 

manufacture of products under the Long Term Powder Supply Agreement, dispose of
the Closing Inventory, at the Seller’s cost, or make the Closing Inventory
available for transport by the Seller.

 

ARTICLE III

 

THE CLOSING

 

3.1          Closing; Closing Date.  Subject to the satisfaction of the
conditions set forth in Section 9.1, the closing of the sale and purchase of the
Transferred Assets contemplated hereby (the “Closing”) shall take place at the
offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York 10019-6064 on May 1, 2015 (provided, that if the
conditions set forth in Section 9.1 have not been satisfied on or prior to
May 1, 2015, the Closing shall take place three (3) business days after the
satisfaction of such conditions) or such other date as mutually agreed upon by
the parties (the “Closing Date”), and the Closing shall be deemed effective as
of 11:59 p.m. on the Closing Date.

 

3.2          Transactions to be Effected at Closing.  At the Closing, the
following transactions shall be effected by the parties:

 

(a)           The Seller shall and, to the extent applicable, shall cause its
Affiliates to:

 

(i)            deliver to the Purchaser a duly executed bill of sale in the form
of Exhibit A (the “Bill of Sale”);

 

(ii)           deliver to the Purchaser a certificate stating that the Seller
(or, if the Seller is a disregarded entity for U.S. federal income tax purposes,
its regarded owner) is not a “foreign” person within the meaning of Section 1445
of the Code, which certificate shall set forth all information required by, and
otherwise executed in accordance with, Treasury Regulations
Section 1.1445-2(b)(2); and

 

(iii)          deliver or cause to be delivered to the Purchaser a duly executed
Assignment and Assumption Agreement in the form of Exhibit B (the “Assignment
and Assumption Agreement”).

 

(b)           The Purchaser shall:

 

(i)            pay to the Seller by wire transfer of immediately available funds
to a bank account designated in writing by the Seller an amount equal to the
Purchase Price;

 

(ii)           deliver to the Seller (or one of its Affiliates, if applicable)
the duly executed Bill of Sale; and

 

10

--------------------------------------------------------------------------------


 

(iii)          deliver to the Seller (or one of its Affiliates) the duly
executed Assignment and Assumption Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Purchaser, as of the date hereof and
as of the Closing Date, as follows:

 

4.1          Organization.  The Seller has been duly formed and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware and has the power and authority to own or lease its properties
and to conduct its business as it is now being conducted.  The Seller is duly
licensed or qualified and in good standing as a foreign entity in all
jurisdictions in which its ownership of property or the character of its
activities is such as to require it to be so licensed or qualified, except where
the failure to be so licensed or qualified, individually or in the aggregate,
has not had and would not reasonably be expected to have a material adverse
effect.

 

4.2          Due Authorization.  The Seller has all requisite power and
authority necessary to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery by the Seller of
this Agreement, and the consummation of the transactions contemplated hereby
have been duly and validly authorized and approved.  This Agreement has been
duly and validly executed and delivered by the Seller and (assuming this
Agreement constitutes a legal, valid and binding obligation of the Purchaser)
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

 

4.3          No Conflict.  Except as set forth on Schedule 4.3, and except as
may result from any facts or circumstances relating solely to the Purchaser, the
execution and delivery by the Seller of this Agreement and the consummation of
the transactions contemplated hereby do not and will not (a) violate, conflict
with or result in a default under, any provision of, or result in the breach of,
or constitute an event which, after notice or lapse of time or both, would
result in a violation, breach or default under, or accelerate the performance
required, in each case in any material respect, under, or result in the
termination of or give any Person the right to terminate, any Transferred
Contract (other than Transferred Contracts which are cancelable (without
penalty, cost or other liability) within ninety (90) days), (b) assuming
compliance with the matters addressed in Section 4.4, violate, conflict with or
result in a default of, any provision of, or result in the breach of, or
constitute an event which, after notice or lapse of time or both, would result
in a violation or breach of, or default, in each case in any material respect,
under any applicable Law or order binding upon or applicable to the Seller,
(c) violate or conflict with the certificate of formation, certificate of
incorporation, bylaws or other organizational documents of the Seller, or
(d) result in the creation or imposition of any

 

11

--------------------------------------------------------------------------------


 

Lien (other than Permitted Liens), with or without notice or lapse of time or
both, on any of the Transferred Assets, except in the cases of clauses (b) for
any violations, conflicts, breaches or defaults that would not reasonably be
expected to be material to the Transferred Assets.

 

4.4          No Authorization or Consents Required.  Assuming the truth and
completeness of the representations and warranties of the Purchaser contained in
this Agreement, no notice to or consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person is required on the part of the Seller with respect to the execution or
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for (a) any consents, approvals, authorizations, designations,
declarations or filings, the absence of which would not reasonably be expected
to be material to the Transferred Assets; and (b) as otherwise disclosed on
Schedule 4.4.

 

4.5          Contracts and Commitments.  Each Transferred Contract is a valid
and binding obligation of the Seller, is in full force and effect, and is
enforceable against the Seller, and, to the knowledge of the Seller, the other
parties thereto, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, the Seller is
not in material breach, violation or default under any Transferred Contract and
no event has occurred which, with notice or lapse of time or both, would
constitute such a material breach, violation or default by the Seller, or, to
the knowledge of the Seller, the other parties thereto.

 

4.6          Employees; Labor.

 

(a)           Schedule 4.6(a) sets forth a true, correct and complete list of
the name, position, job location, salary or wage rate, commission status, bonus
opportunity, cash compensation paid in fiscal year 2014, cash compensation
payable for fiscal year 2015, date of hire, full-or part-time status and
“exempt” or “non-exempt” status for each Employee set forth on Exhibit C.

 

(b)           The Seller is not party to, or otherwise bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union, work council or similar labor organization governing the terms and
conditions of employment of the Employees (other than independent contractors or
consultants).

 

(c)           The Seller is not in material violation of any applicable
employment laws, including all such laws relating to the terms and conditions of
employment, labor relations, wages and hours, equal employment opportunities,
fair employment practices, immigration and occupational health and safety (but
excluding workers’ compensation).  Except as set forth on Schedule 4.6(c), no
Employees or Governmental Authorities of any kind have any Action against the
Seller arising out of any Law relating to discrimination in employment or
employment practices or occupational safety and health standards, including, but
not limited to, the Occupational

 

12

--------------------------------------------------------------------------------


 

Safety and Health Act and Title VII of the Civil Rights Act of 1964, or the Age
Discrimination in Employment Act of 1967.

 

(d)           Schedule 4.6(d) sets forth a list of all Employees terminated in
the six-month period immediately preceding the date hereof and the reason for
such termination and the site of employment for any such terminated Employee.

 

4.7          Employee Benefit Plans

 

(a)           Schedule 4.7(a) sets forth a true, correct and complete list of
each Plan that covers any Employee.  The Seller has made available to the
Purchaser a complete and accurate list and copies (or descriptions, if not in
writing) of each Plan set forth on Schedule 4.7(a).

 

(b)           No Plan provides welfare benefits after termination of employment
to any Employee set forth on Exhibit C (or to any beneficiary of any such
employee.  No Plan provides for severance or separation payments or benefits to
any Employee set forth on Exhibit C.

 

(c)           Each Plan is currently administered in all material respects in
accordance with its terms and the applicable provisions of ERISA, the Code and
all other applicable Laws.

 

(d)           Each such Plan which is intended to meet the requirements of a
“qualified plan” under Section 401(a) of the Code has received a determination
from the Internal Revenue Service that such Plan is so qualified, and the Seller
is not aware of any facts or circumstances that could adversely affect the
qualified status of any such Plan.

 

(e)           Except as set forth on Schedule 4.7(e), neither the Seller nor any
ERISA Affiliate sponsors, maintains, contributes to or has any Liability in
respect of, or has in the past six years sponsored, maintained, contributed to
or had any Liability in respect of, any defined benefit pension plan (as defined
in section 3(35) of ERISA) or plan subject to section 412 of the Code or section
302 of ERISA.

 

(f)            None of the execution and delivery of this Agreement and each
other agreement, document or instrument contemplated hereby, or the consummation
of the transactions contemplated by this Agreement would reasonably be expected
to (either alone or in combination with another event) result in (i) severance
pay or any increase in severance pay upon any termination of employment after
the date of this Agreement, (ii) any payment, compensation or benefit becoming
due, or increase in the amount of any payment, compensation or benefit due, to
any Employee set forth on Exhibit C, (iii) the acceleration of the time of
payment or vesting of compensation or benefits or (iv) any Liability for the
Purchaser under section 4062(e) of ERISA.

 

13

--------------------------------------------------------------------------------


 

4.8          Real Property

 

(a)           The Lessee currently leases the Transferred Real Property and has
good and valid title to the leasehold estate in the Transferred Real Property,
free and clear of any Liens, except for Permitted Liens.  The Seller has
heretofore delivered to the Purchaser a true and complete copy of the
Transferred Lease (including each amendment, supplement and other modification
thereto and any guaranty thereof) and the Transferred Lease constitutes the
entire agreement between the Lessee and the Lessor with respect to the
Transferred Real Property.  Neither the Lessee, nor, to the knowledge of the
Seller, any other party to the Transferred Lease is in default in any material
respect under the terms of the Transferred Lease and all rent and other sums and
charges currently due and payable by the Lessee pursuant to the Transferred
Lease have been paid.  The Lessee is in peaceful and undisturbed possession of
the Transferred Real Property, and there are no parties (other than the Lessee)
in possession of any portion of the Transferred Real Property.  Except as
disclosed in the Transferred Lease, the Lessee has not exercised or given any
notice of exercise, received any notice of exercise by the Lessor of, nor has
the Lessor exercised, any option, right of first refusal or right of first offer
contained in the Transferred Lease, including any such option or right
pertaining to purchase, expansion, renewal, extension, termination or relocation
of the Transferred Real Property or Transferred Lease, as applicable.  The
Lessee is not a sublessor or grantor under any sublease or other instrument
granting to any other Person any right to the possession, lease, occupancy or
enjoyment of the Transferred Real Property (or portion thereof or interest
therein).

 

(b)           To the knowledge of the Seller, there is no pending or threatened
condemnation, eminent domain proceeding, administrative action, sale or other
disposition of the Transferred Real Property or any part thereof or interest
therein.

 

4.9          Compliance with Laws.  Except as set forth in Schedule 4.9, (a) the
Seller has been and is in compliance with all laws with respect to the
Transferred Assets to which it is subject, in all material respects, and (b) the
Seller has not received any written notice from any Governmental Authority that
it is not in compliance with any applicable law with respect to the Transferred
Assets in all material respects.

 

4.10        Licenses, Permits and Authorizations.  The Seller has obtained all
of the material licenses, approvals, consents, registrations and permits
(“Business Permits”) required by a Governmental Authority to permit the Seller
to own, operate, use and maintain the Transferred Assets in the manner in which
they are now operated, used and maintained and to conduct the Business as
currently conducted.  Each Business Permit is valid and in full force and
effect, except to the extent the failure of any such Business Permit to be valid
and in full force and effect, individually or in the aggregate, has not been and
would not reasonably be expected to be material to the Business, in the case of
each such business, taken as a whole.  Except as set forth in Schedule 4.10,
there is no action pending or, to the knowledge of the Seller, threatened in
writing that could result in the termination, revocation, suspension, or
restriction of any Business Permit or the imposition of any fine, penalty or
other sanctions for violation of any legal or regulatory requirements relating
to any Business Permit, except to the extent the termination, revocation,
suspension, or restriction of any Business Permit or the imposition of any fine,
penalty or other sanctions, individually or in the aggregate, has

 

14

--------------------------------------------------------------------------------


 

not been and would not reasonably be expected to be material to the Business,
taken as a whole.

 

4.11        Brokers.  Except for the fees and expenses as set forth on Schedule
4.11 which will be paid by the Seller at or prior to the Closing, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Seller.

 

4.12        Environmental Matters.  Except as set forth in Schedule 4.12 or as
would not reasonably be expected to be material to the Transferred Assets, taken
as a whole, the Seller has not received notice of, and, to the knowledge of the
Seller, is not subject to any Action or Governmental Order relating to the
Transferred Assets that arises out of the presence of or exposure to hazardous
or toxic substances or otherwise relates to Environmental Laws.  To the
knowledge of the Seller, there are no hazardous or toxic substances present in
the environment or in building materials at the Transferred Assets, except as
would not reasonably be expected to be material to the Transferred Assets, taken
as a whole.

 

4.13        No Other Representation or Warranties.  Except for the
representations and warranties contained in Article IV, none of the Seller or
any of its Affiliates, nor any of their respective directors, officers,
employees, stockholders, partners, members or representatives, makes any express
or implied representation or warranty with respect to the Seller, its
Affiliates, the Business, the Transferred Assets or with respect to any other
information provided, or made available, to the Purchaser or any of its
Affiliates, agents or representatives in connection with the transactions
contemplated by this Agreement.  None of the Seller or any other Person will
have or be subject to any liability or other obligation to the Purchaser, its
Affiliates, agents or representatives or any Person resulting from the sale of
the Transferred Assets to the Purchaser or the Purchaser’s use of, or the use by
any of its Affiliates or representatives of any such information, including
information, documents, projections, forecasts or other material made available
to the Purchaser, its Affiliates or representatives in any “data rooms,” teaser,
confidential information memorandum or management presentations in connection
with the transactions contemplated by this Agreement, unless any such
information is expressly and specifically included in a representation or
warranty contained in Article IV.  Each of the Seller and its Affiliates
disclaims any and all other representations and warranties, whether express or
implied.  Notwithstanding anything to the contrary contained in this Agreement,
neither the Seller nor any of its Affiliates makes any express or implied
representation or warranty with respect to the Excluded Assets, the Excluded
Liabilities or any business of the Seller other than the Business.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Seller as follows:

 

15

--------------------------------------------------------------------------------

 

5.1          Corporate Organization.  The Purchaser has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has the limited liability company power and
authority to own or lease its properties and to conduct its business as it is
now being conducted.  The Purchaser is duly licensed or qualified and in good
standing as a foreign entity in all jurisdictions in which its ownership of
property or the character of its activities is such as to require it to be so
licensed or qualified would not have a material adverse effect on the ability of
the Purchaser to enter into this Agreement or consummate the transactions
contemplated hereby.

 

5.2          Due Authorization.  The Purchaser has all requisite limited
liability company power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  The execution and delivery
by the Purchaser of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized and approved by the
sole member, and no other equityholder approval or other company proceeding,
consent or authorization on the part of the Purchaser are necessary to authorize
the execution and delivery of this Agreement or to consummate the transactions. 
This Agreement has been duly and validly executed and delivered by the Purchaser
and (assuming this Agreement constitutes a legal, valid and binding obligation
of the Seller) constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

5.3          No Conflict.  Except as set forth on Schedule 5.3, the execution
and delivery by the Purchaser of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (a) violate, conflict with
or result in a default under, any provision of, or result in the breach of, or
constitute an event which, after notice or lapse of time or both, would result
in a violation, breach or default under, or accelerate the performance required,
in each case in any material respect, under, or result in the termination of or
give any Person the right to terminate, any contract to which the Purchaser is a
party or by which any of its assets are bound, (b) assuming compliance with the
matters addressed in Section 5.4, violate, conflict with or result in a default
of, any provision of, or result in the breach of, or constitute an event which,
after notice or lapse of time or both, would result in a violation or breach of,
or default, in each case any material respect, under any applicable Law or order
binding upon or applicable to the Purchaser, (c) violate or conflict with the
certificate of incorporation, bylaws or other organizational documents of the
Purchaser, or (d) result in the creation or imposition of any material Lien
(other than Permitted Liens), with or without notice or lapse of time or both,
on any assets of the Purchaser.

 

5.4          No Authorization or Consents Required.  Assuming the truth and
completeness of the representations and warranties of the Seller contained in
this Agreement, no notice to or consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person is required on the part of the Purchaser with respect to the Purchaser’s
execution or delivery of this

 

16

--------------------------------------------------------------------------------


 

Agreement or the consummation of the transactions contemplated hereby, except
for as otherwise disclosed on Schedule 5.4.

 

5.5          Brokers.  No broker, finder, investment banker or other Person is
entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by the Purchaser or any of its Affiliates.

 

5.6          Financial Capability.  At the Closing, the Purchaser will have
access to sufficient funds available to pay the Purchase Price and any fees or
expenses incurred by the Purchaser in connection with the transactions
contemplated hereby.  The Purchaser has not incurred any obligation, commitment,
restriction or liability of any kind, and is not contemplating or aware of any
obligation, commitment, restriction or liability of any kind, in either case
which would reasonably be expected to impair or adversely affect such resources.

 

5.7          Solvency.  The Purchaser is not entering into this Agreement or the
transactions contemplated hereby with the actual intent to hinder, delay or
defraud either present or future creditors of the Purchaser or any of its
Affiliates.  Assuming that the representations and warranties of the Seller
contained in this Agreement are true and correct in all material respects, and
after giving effect to the transactions contemplated by this Agreement, at and
immediately after the Closing, the Purchaser and each of its Subsidiaries
(including each of the Purchased Subsidiaries) (a) will be solvent (in that both
the fair value of its assets will not be less than the sum of its debts and that
the present fair saleable value of its assets will not be less than the amount
required to pay its probable Liability on its recourse debts as they mature or
become due); (b) will have adequate capital and liquidity with which to engage
in its business; and (c) will not have incurred and does not plan to incur debts
beyond its ability to pay as they mature or become due.

 

5.8          No Other Representations and Warranties.  Except for the
representations and warranties contained in this Agreement or any certificate
delivered pursuant to this Agreement, the Purchaser makes no express or implied
representation or warranty, and the Purchaser hereby disclaims any such
representation or warranty with respect to the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement.

 

5.9          No Additional Representations; No Reliance.

 

(a)           The Purchaser acknowledges and agrees that neither the Seller nor
any of its Affiliates, nor any other Person, has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Business, the Transferred Assets or other matters that
is not specifically included in this Agreement or the Disclosure Schedules. 
Without limiting the generality of the foregoing, neither the Seller nor any of
its Affiliates nor any other Person has made a representation or warranty to the
Purchaser with respect to, and neither the Seller nor any other Person, shall be
subject to any Liability to the Purchaser or any other Person

 

17

--------------------------------------------------------------------------------


 

resulting from, the Seller or its representatives making available to the
Purchaser, (i) any projections, estimates or budgets for the Business or
(ii) any materials, documents or information relating to the Seller or the
Business made available to the Purchaser or its counsel, accountants or advisors
in certain “data rooms,” offering memorandum, confidential information
memorandum, management presentations or otherwise, in each case, except as
expressly covered by a representation or warranty set forth in Article IV of
this Agreement.  In connection with the Purchaser’s investigation of the
Business, the Seller has delivered, or made available to the Purchaser and its
Affiliates, agents and representatives, certain projections and other forecasts,
including but not limited to, projected financial statements, cash flow items
and other data of the Seller and its Affiliates relating to the Business and
certain business plan information of the Business.  The Purchaser acknowledges
that there are uncertainties inherent in attempting to make such projections and
other forecasts and plans and accordingly is not relying on them, that the
Purchaser is familiar with such uncertainties, that the Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
projections and other forecasts and plans so furnished to it, and that the
Purchaser and its Affiliates, agents and representatives shall have no claim
against any Person with respect thereto.

 

(b)           Notwithstanding anything contained in this Agreement, it is the
explicit intent of the parties hereto that the Seller is not making any
representation or warranty whatsoever, express or implied, beyond those
expressly given in Article IV of this Agreement, including any implied warranty
or representation as to the value, condition, non-infringement, merchantability,
suitability or fitness for a particular purpose as to any of the Transferred
Assets and, except as expressly provided in Article IV of this Agreement and
subject to the representations and warranties of Article IV of this Agreement,
it is understood that the Purchaser is acquiring the Transferred Assets as is
and where is with all faults as of the Closing Date with any and all defects.

 

ARTICLE VI

 

COVENANTS

 

The parties hereto covenant and agree as follows:

 

6.1          Assets.  During the period from the date hereof to the Closing
Date, the Seller shall (i) maintain all of the Transferred Assets or
replacements thereof in the ordinary course of business, consistent with past
practice (ordinary wear and tear excepted), (ii) except as contemplated by this
Agreement, not sell, assign, lease, sublease or transfer any of the Transferred
Assets to any other Person and (iii) use all of the Transferred Assets in a
reasonable manner, with inventories of spare parts and expendable supplies being
maintained at levels consistent with past practices.

 

6.2          Conduct of the Business of the Seller.  Except as described on
Schedule 6.2 or to the extent the Purchaser shall otherwise consent in writing,
during the period from the date hereof to the Closing Date, the Seller shall
not:

 

18

--------------------------------------------------------------------------------


 

(a)           amend, modify, supplement, terminate or fail to renew any
Transferred Contract or otherwise waive, release or assign any material rights,
claims or benefits of the Seller thereunder, in each case other than in the
ordinary course of business consistent with past practice;

 

(b)           except as otherwise required by Law or in the ordinary course of
business consistent with past practice, (A) take any action with respect to the
grant of any severance or termination pay (other than pursuant to policies or
agreements of the Seller in effect on the date of this Agreement) to any
Employee set forth on Exhibit C that will become due and payable on or after the
Closing Date; (B) adopt, enter into, materially amend or terminate any Plan
(except as contemplated by this Agreement); (C) increase the compensation or
benefits of any present or former Employee; or (D) grant any equity or
equity-based awards to any Employee set forth on Exhibit C; provided, that the
Seller shall provide notice to the Purchaser as soon as practicable and no later
than five (5) days after it takes any such actions described in clauses
(a) through (d) hereof;

 

(c)           permit any of the Transferred Assets, including but not limited to
the Transferred Lease, to be subjected to any Lien; or

 

(d)           enter into any agreement, or otherwise become obligated, to do any
action prohibited by the foregoing.

 

6.3          Transferred Contracts and Business Permits.  As of the Closing
Date, the Seller shall duly and validly assign, in each case in accordance with
their respective terms, (i) all Transferred Contracts and (ii) the Business
Permits listed on Schedule 6.3 (to the extent such Business Permit is
transferable under applicable Law) to the Purchaser.  During the period from the
date hereof to the Closing Date, the Seller shall maintain in effect (i) all
Transferred Contracts and (ii) the Business Permits listed on Schedule 6.3.

 

6.4          Public Announcements.  No party will issue or cause the publication
of any press release or other public announcement with respect to this Agreement
or the transactions contemplated hereby without the prior written consent of the
other parties hereto; provided, however, that nothing herein will prohibit any
party from issuing or causing publication of any such press release or public
announcement to the extent that such disclosure is, in the good faith reasonable
judgment of the disclosing party required by Law or the Seller’s obligations
under applicable securities laws or the rules of any exchange on which its
securities are listed, in which case the party making such determination will,
if practicable in the circumstances, use reasonable efforts to allow the other
parties reasonable time to comment on such release or announcement in advance of
its issuance.

 

6.5          Transferred Employees.

 

(a)           The Purchaser shall offer employment to each Employee set forth on
Exhibit C, subject to and commencing upon Closing.  The Purchaser shall not
offer employment to the Employees listed on Schedule 6.5(a), and such Employees
shall

 

19

--------------------------------------------------------------------------------


 

be retained by the Seller.  Employees who accept offers of employment under this
Section 6.5 shall be referred to herein as (“Transferred Employees”), and no
later than five (5) business days after Closing, the Purchaser shall provide
Seller with a list containing the name and position of each Transferred
Employee.  The offers of employment shall provide for (i) a substantially
comparable employment position with the Purchaser, (ii) no less favorable base
salary or wage rate than paid immediately prior to the Closing and
(iii) benefits that are substantially comparable to those benefits provided
either to the Purchaser’s similarly situated employees or those benefits
provided to the Transferred Employees by the Seller immediately prior to
Closing.  In addition, effective as of the Closing and thereafter, the Purchaser
and its Affiliates shall recognize each Transferred Employee’s employment or
service with the Seller and its Affiliates (including any current or former
Affiliate thereof or any predecessor thereof) prior to the Closing for all
purposes, including for purposes of determining, as applicable, eligibility for
participation and vesting of the Transferred Employee under all employee benefit
and compensation plans (except for equity compensation plans) and programs
maintained by the Purchaser or its Affiliates after the Closing for the benefit
of Transferred Employees, including vacation plans or arrangements, 401(k) or
other retirement plans and any severance or welfare plans, except to the extent
such recognition would result in a duplication of benefits and except for
purposes of benefit accrual under any defined benefit plan not maintained or
contributed to by the Seller or any of its Affiliates prior to the Closing.

 

(b)           The Seller shall terminate, or shall cause to be terminated,
effective as of the Closing, the employment of all Employees who receive offers
of employment from Purchaser in accordance with Section 6.5(a).  Effective as of
the Closing, the Seller hereby waives and releases each of the Transferred
Employees from any and all contractual, common law or other restrictions
enforceable by the Seller and its Affiliates on the employment, activities or
other conduct of such individuals with respect to the Business after their
termination of employment with the Seller and its Affiliates.

 

(c)           Upon the Closing, the Seller shall, or shall cause its Affiliates
to, pay to all Transferred Employees (i) to the extent payable pursuant to the
Seller’s policies or as required by applicable law, any account balances under
all vacation, paid time off, and sick leave policies accrued but unused as of
the Closing Date, and (ii) any earned but unpaid bonuses for the 2014 fiscal
year.

 

(d)           The Seller shall take all actions that are necessary or desirable
to cause the Transferred Employees to cease active participation in each Plan,
in each case effective as of the Closing Date.

 

(e)           From and after the Closing Date, the Seller shall, and shall cause
its Affiliates to, remain responsible for any and all Liabilities or obligations
arising with respect to the Excluded Employee Liabilities.

 

(f)            The Seller shall provide the Purchaser with a list of all
Employees terminated in the six-month period immediately preceding the Closing
Date and the reason for such termination and the location of any such terminated
Employee,

 

20

--------------------------------------------------------------------------------


 

such list shall be delivered to the Purchaser no later than the Closing Date. 
The Seller agrees that it will not terminate more than ten (10) Employees
(excluding any independent contractors, directors or consultants) from any
single site of employment during the 90 day period prior to the Closing.  The
Purchaser agrees that it will not terminate the employment of more than 35
Transferred Employees from any single site of employment during the 90 day
period after the Closing.

 

(g)           Nothing contained in this Section 6.5 or any other provision of
this Agreement, whether express or implied, shall be construed to (i) create any
third-party beneficiary or other rights in any Employee (including any dependent
or beneficiary thereof) or any other Person (including any union, works council,
or collective bargaining representative or any participant in any Plan (or any
dependent or beneficiary thereof)) other than the parties to this Agreement,
(ii) create any right to employment or continued employment for any specified
period or to a particular term or condition of employment, or (iii) amend any
employee benefit plan of the Purchaser or any of its Affiliates.  Nothing
contained in this Agreement, whether express or implied, shall limit the right
of the Purchaser or any of its Affiliates to amend, terminate, or otherwise
modify any employee benefit plan of the Purchaser.

 

6.6          2015 Bonuses.  Within fifteen (15) business days after the Closing
Date, the Seller shall pay to each Transferred Employee such employee’s pro-rata
annual bonus with respect to the Seller’s 2015 fiscal year (based on time served
during such fiscal year through the Closing Date), assuming the achievement of
100% of target performance objectives.

 

6.7          Access to Information.  Subject to confidentiality obligations that
may be applicable to information furnished to the Seller by third parties that
may be in the Seller’s possession from time to time, and except for any
information that is subject to attorney-client privilege, from the date hereof
until the Closing Date, upon reasonable written request by the Purchaser and
with reasonable advance notice, the Seller shall provide the Purchaser and its
authorized agents with reasonable access, during normal business hours in such a
manner so as not to interfere unreasonably with normal business operations of
the Business, to the offices, properties, senior personnel and books and records
(including reasonably requested information technology and accounting records
relevant to the Transferred Assets and available and accessible in the ordinary
course of the Seller’s business) of the Seller, and its Affiliates, in each
case, solely to the extent related to the Business, in order for the Purchaser
to have the opportunity to make such investigation, at the Purchaser’s sole cost
and expense, as it shall reasonably desire to make into the affairs of the
Business.  The Purchaser acknowledges that it remains bound by the
Confidentiality Agreement.  No information obtained by the Purchaser or its
agents pursuant to this Section 6.7 or otherwise shall be deemed to modify or
supplement any representation or warranty set forth herein or in any other
transaction document.

 

6.8          Transfer Taxes.  Notwithstanding anything in this Agreement to the
contrary, the Seller agrees to pay all sales, use, value added, transfer, stamp,
registration, documentary, excise, real property transfer or gains, or similar
Taxes incurred as a result of the transactions contemplated hereby (“Transfer
Taxes”) and the

 

21

--------------------------------------------------------------------------------


 

Seller and the Purchaser agree to jointly file all required change of ownership
and similar statements.  The Purchaser and the Seller agree to cooperate with
each other in the filing of any Tax Returns with respect to the Transfer Taxes,
including promptly supplying any information that is reasonably necessary to
complete such Tax Returns.

 

6.9          Proration of Taxes and Charges.  All real estate and personal
property Taxes, and all rents, utilities and other charges, against or payable
by the owner of any of the Transferred Assets (including the Transferred Real
Property) relating to a time period beginning prior to, and ending after, the
Closing (collectively, “Property Taxes and Charges”) shall be prorated (based on
the most recent available tax statement, latest tax valuation and latest bills
or invoices, as applicable) as of the Closing and apportioned between the Seller
and the Purchaser based on the number of days in the relevant taxable period
that are prior to the Closing Date (for which the Seller shall be liable) and
the number of days of such taxable or billing period that follows the Closing
Date (for which the Purchaser shall be liable).  Subject to this Section 6.9, if
the Closing occurs before the tax rate is fixed for the then current fiscal or
calendar year, whichever is applicable, for purposes of determining the amount
payable by the Purchaser at the Closing, the proration of the corresponding
Property Taxes and Charges shall be on the basis of the tax rate for the last
preceding year applied to the latest assessed valuation.   The portion of
Property Taxes and Charges that are due and payable or estimated to be due and
payable after the Closing, but which accrued prior to or on the Closing Date,
and for which the Seller is liable pursuant to this Section 6.9, and for which
the Purchaser will be obligated to pay, shall decrease the amount payable at the
Closing by the Purchaser pursuant to Section 2.5.  The portion of any Property
Taxes and Charges that were paid prior to the Closing by the Seller and for
which the Purchaser is liable pursuant to this Section 6.9, shall increase the
amount payable at the Closing by the Purchaser pursuant to Section 2.5.   After
the Closing, upon receipt of any bill or assessment for Property Taxes and
Charges, the Purchaser or the Seller, as applicable, shall present a statement
to the other party setting forth the amount of such Property Taxes and Charges
for which the other party is liable pursuant to this Section 6.9, taking into
account any estimates of such Property Taxes and Charges that either increased
or decreased the amount payable at the Closing by the Purchaser pursuant to the
immediately preceding sentence and Section 2.5.  As soon as is reasonably
practicable (which shall not exceed ten (10) business days following the receipt
thereof), the Purchaser shall pay to the Seller any refund, credit or other
offset obtained by the Purchaser or any of its Affiliates solely in respect of
any Property Taxes and Charges paid by the Seller pursuant to this Section 6.9.

 

6.10        Purchase Price Allocation for Tax Returns.  Each party hereto agrees
to file its Tax Returns for the Tax period in which the Closing occurs
consistent with the purchase price for each of the Closing Production Assets and
Closing Inventory, as described in Section 2.5.

 

6.11        Support of Transaction.  Without limiting any covenant contained in
this Article VI, the Purchaser and the Seller shall (a) each use reasonable best
efforts to obtain all material consents and approvals of third parties that any
of the Purchaser or the Seller or their respective Affiliates are required to
obtain in order to consummate the transactions contemplated by this Agreement,
and (b) take such other action as may

 

22

--------------------------------------------------------------------------------


 

reasonably be necessary or as another party may reasonably request to satisfy
the conditions of Article IX or otherwise to comply with this Agreement and to
consummate the transaction contemplated hereby as soon as practicable. 
Notwithstanding the foregoing, in no event shall the Seller or any of its
Affiliates be obligated to bear any expense or pay any fee or grant any
concession in connection with obtaining any consents, authorizations or
approvals required in order to consummate the transactions contemplated by this
Agreement.

 

6.12        Lease Amendment.  The Purchaser shall use its commercially
reasonable efforts to deliver to the Seller a fully executed, valid and
enforceable amendment or assignment, assumption and amendment of the Transferred
Lease (the “Lease Amendment”) containing the terms specified in Exhibit D,
including, for the avoidance of doubt, the terms set forth opposite the caption
“Assignor Release” therein (the “Assignor Release”) at or prior to Closing,
provided, that if, despite the Purchaser’s commercially reasonable efforts, the
fully executed, valid and enforceable Lease Amendment containing the Assignor
Release cannot be delivered at or prior to Closing, then Purchaser shall
continue to use its commercially reasonable efforts to deliver such Lease
Amendment as soon as possible after Closing.  For the avoidance of doubt, in no
event shall commercially reasonable efforts require Purchaser to make any
payment (except as otherwise provided in Exhibit D) to any Person in order to
deliver the Lease Amendment.  Prior to the execution and delivery to the Seller
of a duly executed, valid and enforceable instrument containing the Assignor
Release, in no event shall the Purchaser execute any amendment, modification, or
termination of or supplement to the Transferred Lease without the prior written
consent of the Lessee, which consent shall not be unreasonably withheld so long
as any such amendment includes the Assignor Release.

 

6.13        Further Assurances.  Each party hereto agrees that, from time to
time after the Closing Date, it will execute and deliver or cause its respective
Affiliates to execute and deliver such further instruments, and take (or cause
their respective Affiliates to take) such other action, as may be reasonably
necessary to carry out the purposes and intents of this Agreement.

 

ARTICLE VII

 

CONFIDENTIALITY

 

7.1          [RESERVED.]

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1          Survival.  Each representation and warranty contained herein and
the covenants and agreements contained in this Agreement that are to be
performed on or prior to the Closing Date shall survive the Closing and continue
in full force and effect until 12 months following the Closing Date (the
“Cut-Off Date).  All of the covenants

 

23

--------------------------------------------------------------------------------


 

contained in this Agreement that by their nature are required to be performed
after the Closing shall survive the Closing until fully performed or fulfilled,
unless and to the extent only that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance. 
Notwithstanding the foregoing sentences of this Section 8.1, if the Purchaser or
the Seller, as applicable, deliver written notice to the other party of a claim
for indemnification for a breach of any representations, warranties, covenants
or agreements set forth herein or in any certificate or document delivered
pursuant to this Agreement (stating in reasonable detail, to the extent then
known, the nature of, and basis for, any such claim for indemnification) within
the applicable time periods set forth above, such claim shall survive until
finally resolved or judicially determined.

 

8.2          Indemnification of the Purchaser.  From and after the Closing, the
Seller shall indemnify and hold harmless, to the fullest extent permitted by
Law, the Purchaser and its directors, employees, officers, Affiliates, partners
and equity holders, and their respective successors and assigns (collectively,
the “Purchaser Indemnified Parties”) from, against and in respect of any and all
means all Losses based upon, arising out of or incurred as a result of any of
the following:

 

(a)           any breach of, or any inaccuracy in, any representation or
warranty made by the Seller in this Agreement;

 

(b)           any breach or default in performance by the Seller of its
covenants or agreements contained in this Agreement; or

 

(c)           any Excluded Liabilities or any Excluded Assets.

 

8.3          Indemnification of the Seller.  From and after the Closing, the
Purchaser shall indemnify and hold harmless, to the fullest extent permitted by
Law, the Seller and its directors, employees, officers, Affiliates, partners and
equity holders and their respective Affiliates and its and their respective
successors and assigns (collectively, the “Seller Indemnified Parties,” and
together with the Purchaser Indemnified Parties, the “Indemnified Parties”)
from, against and in respect of any and all Losses based upon, arising out of or
incurred as a result of any of the following:

 

(a)           any breach of, or inaccuracy in, any representation or warranty
made by the Purchaser in this Agreement;

 

(b)           any breach or default in performance by the Purchaser of any
covenant or agreement of the Purchaser contained in this Agreement; or

 

(c)           any Assumed Liabilities.

 

8.4          Indemnification Claim Procedures.

 

(a)           If any Action is commenced or threatened that may give rise to a
claim for indemnification (an “Indemnification Claim”) against any Person
entitled to indemnification under this Agreement (each, an “Indemnified Party”),
then

 

24

--------------------------------------------------------------------------------


 

such Indemnified Party shall promptly (i) notify the Indemnitor and (ii) deliver
to the Indemnitor a written notice (A) describing in reasonable detail the
nature of the Action, (B) including a copy of all relevant documentation served
with respect to such Action, (C) including the Indemnified Party’s best estimate
of the amount of Losses that may arise from such Action, and (D) describing in
reasonable detail the basis for the Indemnified Party’s request for
indemnification under this Agreement.  Failure to notify the Indemnitor in
accordance with this Section 8.4(a) will not relieve the Indemnitor of any
liability that it may have to the Indemnified Party, except to the extent
(1) the defense of such Action is prejudiced by the Indemnified Party’s failure
to give such notice or (2) the Indemnified Party fails to notify the Indemnitor
of such Indemnification Claim in accordance with this Section 8.4(a) prior to
the Cut-Off Date.

 

(b)           An Indemnitor may elect at any time to assume and thereafter
conduct the defense of any Action subject to any such Indemnification Claim with
counsel of the Indemnitor’s choice and to settle or compromise any such Action,
and each Indemnified Party shall cooperate in all respects with the conduct of
such defense by the Indemnitor (including the making of any related claims,
counterclaim or cross complaint against any Person in connection with the
Action) and/or the settlement of such Action by the Indemnitor; provided,
however, that the Indemnitor will not approve of the entry of any judgment or
enter into any settlement or compromise with respect to such Action without the
Indemnified Party’s prior written approval (which must not be unreasonably
withheld or delayed), unless the terms of such settlement provide solely for
monetary damages and provide for a complete release of the claims that are the
subject of such Action in favor of the Indemnified Party.  If the Indemnified
Party gives an Indemnitor notice of an Indemnification Claim and the Indemnitor
does not, within thirty (30) days after such notice is given, (i) give notice to
the Indemnified Party of its election to assume the defense of the Action or
Actions subject to such Indemnification Claim and (ii) thereafter promptly
assume such defense, then the Indemnified Party may conduct the defense of such
Action; provided, however, that (A) the Indemnified Party will not agree to the
entry of any judgment or enter into any settlement or compromise with respect to
such Action or Actions without the prior written consent of the Indemnitor
(which consent shall not be unreasonably withheld) and (B) if at any time the
Indemnitor acknowledges in writing that such Action is a Loss subject to this
Article VIII, the Indemnitor may thereafter assume the defense of such Action.

 

(c)           If any Indemnified Party becomes aware of any circumstances that
may give rise to an Indemnification Claim for any matter not involving an
Action, then such Indemnified Party shall promptly (i) notify the Indemnitor and
(ii) deliver to the Indemnitor a written notice (A) describing in reasonable
detail the nature of the circumstances giving rise to the Indemnification Claim,
(B) including the Indemnified Party’s best estimate of the amount of Losses that
may arise from such circumstances and (C) describing in reasonable detail the
basis for the Indemnified Party’s request for indemnification under this
Agreement.  Failure to notify the Indemnitor in accordance with this
Section 8.4(c) will not relieve the Indemnitor of any liability that it may have
to the Indemnified Party, except to the extent (1) the defense of such
Indemnification Claim is prejudiced by the Indemnified Party’s failure to give
such

 

25

--------------------------------------------------------------------------------


 

notice or (2) the Indemnified Party fails to notify the Indemnitor of such
Indemnification Claim in accordance with this Section 8.4(c) prior to the
Cut-Off Date.

 

(d)           At the reasonable request of the Indemnitor, each Indemnified
Party shall grant the Indemnitor and its representatives all reasonable access
to the books, records, employees and properties of such Indemnified Party to the
extent reasonably related to the matters to which the applicable Indemnification
Claim relates.  All such access shall be granted during normal business hours
and shall be granted under the conditions which shall not unreasonably interfere
with the business and operations of such Indemnified Party.

 

8.5          Limitations on Indemnification Liability.  Notwithstanding any
provision of this Agreement to the contrary, any claims an Indemnified Party
makes under this Article VIII will be limited as follows:

 

(a)       Indemnification Cap.  The aggregate amount of Losses (excluding Losses
for breaches of any Seller Fundamental Representations) for which the Purchaser
Indemnified Parties shall be entitled to indemnification pursuant to
Section 8.2(a) will not exceed $1,000,000 (the “Cap”), provided, that the Cap
shall not apply to any Losses for which the Purchaser Indemnified Parties shall
be entitled to indemnification pursuant to Section 8.2(a) with respect to a
Seller Fundamental Representation.

 

(b)       Claims Basket.  Subject to the last sentence of this Section 8.5(b),
the Purchaser Indemnified Parties shall not be entitled to indemnification
pursuant to Section 8.2(a) with respect to any claim for indemnification unless
and until the amount of Losses (excluding costs and expenses of the Purchaser
Indemnified Parties incurred in connection with making such claim under this
Agreement) incurred by the Purchaser Indemnified Parties that are the subject of
such claim exceeds $5,000 (the “Per-Claim Basket”), and the Purchaser
Indemnified Parties shall only be entitled to indemnification pursuant to
Section 8.2(a)  to the extent the aggregate amount of all Losses (excluding
costs and expenses of the Purchaser Indemnified Parties incurred in connection
with making such claim under this Agreement) incurred by the Purchaser
Indemnified Parties for which the Purchaser Indemnified Parties are entitled to
indemnification pursuant to Section 8.2(a) (excluding amounts below the
applicable Per-Claim Basket) exceeds $50,000 (the “Basket Amount”).  The Seller
Indemnified Parties shall not be entitled to indemnification pursuant to
Section 8.3(a) with respect to any claim for indemnification unless and until
the amount of Losses incurred by the Seller Indemnified Parties that are the
subject of such claim exceeds the Per Claim Basket, and the Seller Indemnified
Parties shall only be entitled to indemnification pursuant to Section 8.3(a) to
the extent the aggregate amount of all Losses incurred by the Seller Indemnified
Parties for which the Seller Indemnified Parties are entitled to indemnification
pursuant to Section 8.3(a)  (excluding amounts below the applicable Per-Claim
Basket) exceeds the Basket Amount, and the Seller Indemnified Parties shall only
be entitled to indemnification for such Losses to the extent such Losses exceed
the Basket Amount.  This Section 8.5(b) shall not apply to any claim for
indemnification under Section 8.2(a) with respect to a Seller Fundamental
Representation.

 

26

--------------------------------------------------------------------------------

 

(c)       Losses Net of Insurance Proceeds and Other Third-Party Recoveries. 
All Losses for which any Indemnified Party would otherwise be entitled to
indemnification under this Article VIII shall be reduced by the amount of
insurance proceeds, indemnification payments and other third-party recoveries
actually received by any Indemnified Party in respect of any Losses incurred by
such Indemnified Party.  In the event any Indemnified Party is entitled to any
insurance proceeds, indemnity payments or any third-party recoveries in respect
of any Losses for which such Indemnified Party is entitled to indemnification
pursuant to this Article VIII, such Indemnified Party shall use commercially
reasonable efforts to obtain, receive or realize such proceeds, payments or
recoveries, which in no event shall require any Person to initiate or threaten
litigation.  In the event that any such insurance proceeds, indemnity payments
or other third-party recoveries are actually received by an Indemnified Party
subsequent to receipt by such Indemnified Party of any indemnification payment
hereunder in respect of the claims to which such insurance proceeds, indemnity
payments or other third-party recoveries relate, appropriate refunds shall be
made promptly by the relevant Indemnified Parties of all or the relevant portion
of such indemnification payment.

 

(d)       Assignment of Claims.  If any Indemnified Party receives any
indemnification payment pursuant to this Article VIII, at the election of the
Indemnitor, such Indemnified Party shall assign to the Indemnitor all of its
claims for recovery against third Persons as to such Losses, whether by
insurance coverage, contribution claims, subrogation or otherwise.

 

(e)       Consequential, Punitive and Certain Other Losses.  No Indemnified
Party shall be entitled to indemnification for any (i) special, punitive or
exemplary damages, (ii) any loss of enterprise value, diminution in value of any
business, damage to reputation or loss of goodwill, (iii) any lost profits,
consequential, indirect or incidental damages or (iv) any damages calculated
based on a multiple of profits, revenue or any other financial metric.

 

(f)        No Duplicate Claims.  In the event a Purchaser Indemnified Party or a
Seller Indemnified Party, as the case may be, recovers Losses in respect of an
Indemnification Claim, no other Purchaser Indemnified Party or Seller
Indemnified Party, as applicable, may recover the same Losses in respect of a
claim for indemnification under this Agreement.

 

8.6          Additional Matters.  For purposes of this Article VIII, the
representations and warranties contained in this Agreement shall be deemed to
have been made without any qualifications as to materiality, material adverse
effect, specified dollar thresholds or similar qualifications set forth in any
such representations and warranties.  All indemnification payments pursuant to
this Article VIII shall be made, together with interest, from the date that the
Losses for which indemnification is sought were incurred to the date of payment,
at the prime rate of Citibank, N.A., as in effect on the date of incurrence.  To
the extent permitted by applicable Law, any amounts payable under Article VIII
shall be treated by the Purchaser and the Seller as adjustments to the Purchase
Price.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IX

 

CONDITIONS TO OBLIGATIONS

 

9.1          Conditions to Obligations of the Purchaser.  The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to (a)(i) the Lease Assignment remaining valid, in effect and not
otherwise terminated or modified without the prior written consent of the
Purchaser, or (ii) the Lease Amendment being duly executed and delivered by the
Lessor, and the Lease Amendment remaining valid, in effect and not otherwise
terminated or modified without the prior written consent of the Purchaser, and
(b) the delivery by the Seller to the Purchaser of the certificate required
under Section 3.2(a)(ii) of this Agreement.

 

9.2          Waiver of Conditions; Frustration of Conditions.  All conditions to
the Closing shall be deemed to have been satisfied or waived from and after the
Closing Date.  Neither the Purchaser nor the Seller may rely on the failure of
any condition set forth in this Article IX to be satisfied if such failure was
caused by the failure of the Purchaser, on the one hand, or the Seller, on the
other hand, respectively, to comply with its respective obligations under this
Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1        Expenses.  Except as otherwise expressly provided herein, the
Seller, on the one hand, and the Purchaser, on the other hand, shall pay all of
their own expenses (including attorneys’ and accountants’ fees and expenses) in
connection with the negotiation of this Agreement, the performance of their
obligations hereunder and the consummation of the transactions contemplated by
this Agreement.

 

10.2        Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

10.3        Entire Agreement.  This Agreement including the Schedules and
Exhibits attached hereto which are deemed for all purposes to be part of this
Agreement, and the other documents, delivered pursuant to this Agreement and the
Confidentiality Agreement, contain all of the terms, conditions and
representations and warranties agreed upon or made by the parties relating to
the subject matter of this Agreement and the businesses and operations of the
Seller and supersede all prior and contemporaneous agreements (including the
Confidentiality Agreement), negotiations, correspondence, undertakings and
communications of the parties or their representatives, oral or written,
respecting such subject matter.

 

10.4        Headings.  The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the parties to this
Agreement.

 

28

--------------------------------------------------------------------------------


 

10.5        Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing, and addressed to the intended
recipient as set forth below, and shall be deemed to have been duly given when
actually received or refused by the intended recipient:

 

Notices to the Purchaser:

 

Nellson Nutraceutical, LLC
c/o Kohlberg & Company
Attention:  Seth H. Hollander
111 Radio Circle
Mt. Kisco, New York  10549

Tel:  (914) 241-7430

Fax:  (914) 241-7476

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention:  Angelo Bonvino
Tel:  (212) 373-3570

Fax:  (212) 757-3990

 

Notices to the Seller:

 

NBTY, Inc.
2100 Smithtown Avenue

Ronkonkoma, NY 11779

Attention: Christopher S. Brennan, Senior Vice President, General Counsel

Tel:        (631) 200-7190

Email:    ChristopherBrennan@nbty.com

 

with copies (which shall not constitute notice) to:

 

Latham & Watkins LLP
555 11th St NW

Washington, DC 20004
Attention:   David Dantzic
Tel:        (202) 637-2112

Email:    David.Dantzic@lw.com

Fax:       (202) 637-2201

 

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
means (including personal delivery, expedited courier, messenger service,
electronic

 

29

--------------------------------------------------------------------------------


 

mail, registered or certified mail, return receipt request and postage
prepaid).  Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Agreement.

 

10.6        Exhibits and Schedules.  The Schedules and Exhibits hereto are
hereby incorporated into this Agreement and are hereby made a part hereof as if
set out in full in this Agreement.

 

10.7        Waiver.  Waiver of any term or condition of this Agreement by any
party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.

 

10.8        Binding Effect; Assignment.  Subject to the following sentence,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either party without the prior written consent of the other
party, and any purported assignment or other transfer without such consent shall
be void and unenforceable; provided, however, that without written consent of
any party hereto, (i) the Purchaser may assign its rights and obligations to any
of its Affiliates and (ii) the Purchaser may assign its rights hereunder as
collateral security to any lender to a Purchaser or an Affiliate of the
Purchaser, but no assignment shall relieve the Purchaser of any liability
hereunder.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties to this
Agreement and their respective successors and assigns.

 

10.9        No Third Party Beneficiary.  Nothing in this Agreement shall confer
any rights, remedies or claims upon any Person or entity not a party or a
permitted assignee of a party to this Agreement.

 

10.10      Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

 

10.11      Governing Law and Jurisdiction.  This Agreement and any claim or
controversy hereunder shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflict of laws thereof.

 

10.12      Consent to Jurisdiction and Service of Process.  The parties hereto
agree that any action seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any Delaware State or federal court
located in New Castle County, in the State of Delaware, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action and irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such action in any such court

 

30

--------------------------------------------------------------------------------


 

or that any such action brought in any such court has been brought in an
inconvenient forum. Process in any such action may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 10.5 shall be deemed effective service of
process on such party.

 

10.13      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.14      Specific Performance.  The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
by them in accordance with the terms hereof or were otherwise breached and that
each party hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions hereof and to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

 

10.15      Severability.  If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto.  Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

 

[Remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

NELLSON NUTRACEUTICAL, LLC

 

 

 

By:

/s/ Scott Greenwood

 

 

Name:

 

 

Title: Chief Executive Officer

 

 

 

NBTY, INC.

 

 

 

By:

/s/ Dipak Golechha

 

 

Name: Dipak Golechha

 

 

Title: CFO

 

[Signature Page to Powder APA]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Bill of Sale

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Employees

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Terms of Lease Amendment

 

--------------------------------------------------------------------------------
